Citation Nr: 0838655	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,579.20, to include whether the 
overpayment was properly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the Sioux 
Falls, South Dakota, Regional Office (RO), which terminated 
the veteran's pension benefits effective April 5, 2005, based 
on incarceration, as well as a December 2005 decision of the 
RO's Committee on Waivers and Compromises (Committee) which 
denied a waiver of the recovery of an overpayment.  In July 
2008, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran had been rated permanently and totally 
disabled for VA nonservice-connected pension purposes, 
effective from February 2003.

2.  On February 3, 2005, the veteran was incarcerated for 
non-payment of child support in a state penal institution.

3.  Payment to the veteran of his VA improved pension 
benefits was terminated on April 5, 2005, which was 61 days 
after commencement of incarceration.

4.  The overpayment of VA improved pension benefits totaled 
$1,579.20.

5.  The overpayment of VA improved pension benefits in the 
amount of $1,579.20 was not due to the veteran's fraud, 
misrepresentation or bad faith.

6.  The creation of the debt was due to fault on the part of 
the veteran.

7.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

8.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

9.  There is no evidence that recovery of the overpayment 
would not deprive the veteran of basic necessities.


CONCLUSIONS OF LAW

1.  An overpayment of $1,579.20 in VA improved pension 
benefits was properly created.  38 U.S.C.A. § 5313 (West 200 
& Supp. 2008); 38 C.F.R. § 3.665 (2008).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$1,579.20 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006). To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).
Creation of the Debt

The veteran had been rated permanently and totally disabled 
for VA non-service-connected pension purposes, effective from 
February 2003.  An April 2003 notification letter included a 
copy of VA Form 21-8768, which advised the veteran that VA 
would discontinue pension benefits payable to a person who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days as a result of a felony or misdemeanor 
conviction.  This form also stated that the law provided 
severe penalties which include fine or imprisonment or both 
for the fraudulent acceptance of any payment to which the 
recipient is not entitled. 

On February 3, 2005, the veteran was incarcerated for non-
payment of child support in a state penal institution.  A 
March 31, 2005 Report of Contact indicated that VA was 
informed of the veteran's conviction.  On that same day, VA 
promptly notified the veteran that Title 38, United States 
Code § 1505 does not permit the payment of pension benefits 
as of the 61st day off incarceration.  Therefore, VA was 
proposing to terminate his pension benefits effective April 
2005.  He was told that if he had dependents, they might be 
entitled to an apportionment of his benefits.  He was 
informed that when he was released from prison, his benefits 
may be resumed.  He was told that the current pension 
benefits would be paid at the present rate for the next 60 
days so that he would have time to submit evidence showing 
that the termination action should not be undertaken.  
However, he was informed that he might not be due the full 
amount paid for the next 60 days.  If he accepted payments 
and then VA took the proposed action, he was advised that he 
would have to repay all or part of his benefits that he 
received during that 60 day period.  He was informed that he 
could reduce the potential overpayment by adjusting his 
benefits before the 60 day period ended.  He was told that he 
could request the adjustment.  He was told of the potential 
for an overpayment to be created.  He was provided a 
telephone number in case he wanted any questions to be 
answered by VA.  He was also provided VA's address.  

Thereafter, VA received no contact from the veteran.  Per a 
September 2005 letter, the veteran was informed that VA had 
retroactively terminated his pension benefits effective April 
5, 2005.  The next month, he was notified that an overpayment 
of $1579.20 had been created and he owed repayment of that 
amount to VA.  

Certain rules apply to the withholding of VA pension benefits 
to certain incarcerated felons.  No pension under public or 
private laws administered by VA shall be paid to or for an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning 61 days 
after such individual's imprisonment begins and ending when 
such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 
38 C.F.R. § 3.666; see Latham v. Brown, 4 Vet. App. 265 
(1993).

The veteran has disputed the validity of the debt.  
Specifically, it has been asserted that VA knew of the 
incarceration as of March 2005; thus continued payment to the 
veteran was administrative error.  

VA regulations also provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award. Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b); 38 C.F.R. 
§ 3.500(b)(1) (2007); Jordan v. Brown, 10 Vet. App. 171 
(1997).  Thus, a finding of administrative error requires not 
only error on the part of VA, but that the beneficiary is 
unaware that the payments are erroneous.

The Board finds that the overpayment was not the result of 
administrative error because VA notified the veteran of the 
regulations providing for termination of pension benefits 
upon incarceration.  Further, the veteran should have had 
knowledge that while incarcerated his pension award would be 
reduced, and he should have requested reduction or 
termination of the award when given that option in 
March 2005.  Written notification is considered adequate even 
if he did not actually read the notification because that was 
his responsibility, not VA's.  The veteran was clearly told 
of the proposed action.  He was told that although VA would 
continue payments for 60 days (as he was permitted this 
amount of time to submit evidence if the action being taken 
by VA was improper), he should request adjustment if he was 
not due those payments.  He was given an address and 
telephone number for VA for contact purposes.  He did not 
respond.  There was no VA error; the veteran was being 
provided due process to dispute the action being taken.  He 
was told exactly what steps to take if he was not entitled to 
the payments.  He was told of the circumstances under which 
he was not entitled to the benefits.  The veteran failed to 
take proper action.  

In sum, the Board concludes that the $1,579.20 overpayment in 
VA nonservice-connected pension benefit payments due to the 
veteran's incarceration was properly created.  In this case, 
the law, not the evidence, is dispositive, and the Board must 
deny the claim.  See Mason v. Principi, 16 Vet. App. 129, 
131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Waiver

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In December 2005, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $1,579.20 would 
not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  

As noted above, it was the veteran's responsibility to notify 
VA of his incarceration.  VA was notified in March 2005 and 
the veteran was immediately notified that he should request 
an adjustment of VA benefits if he was not due those benefits 
because of his incarceration.  The veteran did not do so.  As 
discussed above, he kept the payment of VA pension benefits 
for a 60 day period that he was not entitled to receive those 
benefits.  Thus, the overpayment is the result of his own 
actions.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received a higher amount of benefits than he was entitled to 
receive because he was incarcerated.  Thus, the recoupment of 
those benefits did not defeat the purpose of the benefit.  A 
failure to recoup the benefits would cause unjust enrichment 
to the debtor for the same reason, the veteran was paid 
pension at a higher rate than he should have been paid due to 
incarceration.  Likewise, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran submitted a financial status report 
while he was incarcerated.  The veteran did not indicate that 
he could not repay the debt.  In fact, the veteran requested 
that he be allowed to repay the debt in $100 monthly 
increments.  The veteran alternatively requested that once he 
was released, his benefits resume as quickly as possible if 
the entire debt needed to be recouped in total.  

There is no evidence that recovery of the overpayment would 
deprive the veteran of the basic necessities.  The veteran 
has not submitted financial information since his release 
from prison.  The Board is simply unable to conclude that 
there is undue financial hardship in this case.  Moreover, 
the Board is unable to find a reason that the indebtedness to 
the Government should not be afforded the same consideration 
and attention he provides to his other obligations.

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.


ORDER

An overpayment of $1,579.20 in VA pension benefits due to 
incarceration was properly created, and the appeal is denied.

A waiver of the recovery of an overpayment of improved 
pension benefits in the amount of $1,579.20 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


